DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide antecedent basis for a nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.
Claim Objections
Claims 3-5, 7, 8, 13, 14, 21, 27, 29, and 30 are objected to because of the following informalities:  
Claim 3 should be amended to recite “a breast” in line 3 to provide antecedent basis for the claim terminology.
Claim 4 should be amended to recite “a nipple” in line 2 to provide antecedent basis for the claim terminology.
Claims 5 and 8 should end in a period.
Claim 7 should be amended to recite “a top” and “a bottom” in line 2 to provide antecedent basis for the claim terminology.
Claim 13 should be amended to recite “a rear surface” in line 3 to provide antecedent basis for the claim terminology.
Claim 14 should be amended to recite “the nipple tunnel [[portion]]” in line 3 to keep claim terminology consistent.
Claim 21 should be amended to recite “a top” in line 1 and “a base” in line 3 to provide antecedent basis for the claim terminology.
Claim 27 should be amended to recite “a quantity”, “a height”, and “a liquid” in line 3 to provide antecedent basis for the claim terminology.
Claim 29 should be amended to recite “a base” in line 2 to provide antecedent basis for the claim terminology.
Claim 30 should be amended to recite “the breast pump device” in line 3 to keep claim terminology consistent.

Appropriate correction is required.
Claim Interpretation
The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”.  The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast pump device.  For examination purposes, the term “self-contained, in-bra wearable device” is interpreted to mean “complete, or having all that is needed, in itself” and is capable of being worn in a bra.  Applicant’s disclosure appears to support this interpretation in fig. 1 of the Drawings which shows a fully complete breast pump device which is capable of being worn in a bra due to the device being self-contained.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action” in claim 19.  The examiner note that this limitation will be interpreted to mean “a mechanical or magnetic mechanism” as set forth on pg. 105, lines 1-2, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sides" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the diaphragm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-7, 9-12, and 14-31 are also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11, 12, 14, 17-20, 22-25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 20130023821) in view of Makower (US 20170072118) in further view of Meyers (US 5542921) and in further view of Cudworth (US 20120165729).
Regarding claim 1, Khalil discloses a breast pump device that is configured as a self-contained, in-bra wearable device (the device of fig. 9 is shown to be a self- contained device which is capable of being worn in a bra; paragraph 32) and that includes: 
a housing ( shell ring and cover 6’ and 6” in fig. 9 form a housing) that includes a power source (paragraph 51 discloses a power source can be integrated into the housing); control electronics (“control system” in paragraph 68); an air pump generating negative air pressure (vacuum pump 81 in fig. 10); 
(ii) a breast shield (breast interface 1 in fig. 11) made up of a breast flange (base part 12 in fig. 7) and a nipple tunnel (stub 10 in fig. 4); 
(iii) a milk container that is configured to attach to and removed from the housing (milk collection container 7’ in fig. 9; paragraph 69 discloses the attachment being releasable).
However, Khalil does not teach the power source being a rechargeable battery and a power charging circuit for controlling the charging of the rechargeable battery; control electronics and pump powered by the rechargeable battery, the nipple tunnel includes guide lines running parallel to the sides of the nipple tunnel.
Makower is directed towards a substantially similar breast pump device (fig. 1b) which has a housing (main body 34 in fig. 1a) that includes a battery (battery 48 in fig. 14a) capable of being recharged (paragraph 151 teaches that the battery can be recharged) and operable to power the control electronics (controller 52 in fig. 14a; paragraph 12 teaches the battery is electrically connected to the controller) and the pump (drivers 46 and 44 in fig. 14a; paragraph 12 teaches the battery is electrically connected to the pump).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the power source of Khalil to be a rechargeable battery which powers the control electronics and pump, as taught by Makower.  The modification of the rechargeable battery coupled to the pump and control electronics would provide the added benefit of enabling the system to be used without being plugged into an AC source and would allow the battery to be reused.  
 Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the motor (9:50-52).
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of Khalil to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
Regarding claim 4, in the modified system of Khalil, Khalil discloses the breast shield is a one piece item that in use presents a single continuous surface to the nipple and breast (fig. 11 shows the breast shield 1 as a one piece item).
Regarding claim 5, in the modified system of Khalil, Khalil discloses the breast shield integrates the breast flange and nipple tunnel as a one-piece item (fig. 11 shows the breast shield 1 as a one piece item). 
Regarding claim 6, in the modified system of Khalil, Khalil discloses the breast flange and the nipple tunnel are a single, integral item with no joining stubs (paragraph 60 discloses that the breast shield comprises the base part and stub integrally formed; figs. 4 and 6 show that the shield comprises the breast flange 12 and the nipple tunnel 10 and no other stubs are joined).
Regarding claim 7, in the modified system of Khalil, Khalil discloses the breast shield is generally symmetrical about a centre-line running from the top to the bottom of the breast shield when positioned upright for normal use (figs. 4 and 11 shows the shield being symmetrical).
Regarding claim 11, in the modified system of Khalil, Khalil discloses the breast pump device includes a diaphragm that prevents milk from reaching the pump (membrane 3 in fig. 11), and the diaphragm is a flexible membrane (paragraph 24 discloses the diaphragm 3 being a membrane made from flexible material).
Regarding claim 12, in the modified system of Khalil, Khalil discloses the diaphragm is substantially circular (fig. 11 shows the diaphragm 3 as circular) and is configured to self-seal under the negative air pressure to a substantially circular diaphragm holder that is part of the housing (fig. 5 shows the membrane sealing to holder 2; fig. 5 shows that the holder is located within the housing and is therefore considered part of the housing as the claim currently does not require the holder to be integral with the housing).
Regarding claim 14, in the modified system of Khalil, Khalil discloses the diaphragm is removable from a diaphragm holder (membrane housing part 4 in fig. 11; paragraph 21 discloses that the diaphragm is cleanable indicating that it must be removable from the holder 4) that sits above the breast flange and the nipple tunnel portion (fig. 4, see below).

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Regarding claim 17, in the modified system of Khalil, Khalil discloses the milk container has a surface shaped to continue a curved shape of the housing (fig. 9), so that the entire device can be held comfortably inside the bra (paragraph 70).
Regarding claim 18, in the modified system of Khalil, Khalil discloses the milk container includes a flexible valve that self-seals under negative air pressure against a milk opening in the nipple tunnel and that permits milk to flow into the milk container (non-return valve 5 in figs. 4 and 5; paragraph 69 discloses that the valve is incorporated into the milk collection container 7’; fig. 4 and 5 show the valve flexing when opening).
Regarding claim 19, in the modified system of Khalil, Khalil discloses the milk container is attachable to the housing with a mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action (the examiner notes that this limitation is being interpreted to mean a “mechanical or magnetic mechanism” as set forth on pg. 105, lines 1-2 of applicant’s specification; locking lug 71 in fig. 11 is a mechanical mechanism and is disclosed to engage a recess in paragraph 69 indicating that it is capable of engaging the recess with single push action since this push action is not further defined).
Regarding claim 20, in the modified system of Khalil, Khalil discloses the milk container includes a cap that is removable from the milk container (coupling part 72 in fig. 11; paragraph 69 discloses that the part includes a non-return valve indicating that the part would necessarily have be removable in order to access the milk after collection) and a removable valve that enables milk to pass into the milk container in one direction (“integrated valve” in paragraph 69; the valve would necessarily have to be removable since the valve is a non-return valve and would have to be removed in order to access the milk after collection).
Regarding claim 22, in the modified system of Khalil, Khalil discloses the milk container is shaped or configured to also serve as a drinking bottle that is readily held by a baby because it is wider than it is tall (fig. 11 shows the container is capable of being used as a drinking bottle since it is shown to be wider than tall).
Regarding claim 23, in the modified system of Khalil, Khalil discloses the nipple tunnel includes on its lower surface an opening through which expressed milk flows under gravity into the milk container (the examiner notes that the term “lower” is not positionally defined, the surface designated below is considered the “lower” surface).

    PNG
    media_image2.png
    343
    599
    media_image2.png
    Greyscale

Regarding claim 24, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a wireless data communications system powered by the rechargeable battery. 
As discussed above, Makower teaches a similar breast pump device (fig. 1b) which comprises a wireless data communications system (paragraph 11 discloses that the controller comprises a wireless transceiver to receive/send signals to an external device) which is powered by a battery (since the wireless system is disclosed to be a part of the controller in paragraph 11 and paragraph 12 discloses that the battery powers the controller, the battery must power the wireless system).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control systems of Khalil to incorporate a wireless data communications systems, as taught by Makower.  The modification of the wireless data communications system would provide the added advantage of enabling data transmission relating to pumping parameters which can assist a user in keeping track of the volume of milk extracted and track efficiency over time, as taught by Makower (paragraph 11).
Regarding claim 25, in the modified system of Khalil, Khalil discloses the housing has a front surface that is configured to fit inside a bra and to contact an inner surface of the bra (6” in fig. 9), and a rear surface that is shaped to contact, at least in part, the breast shield (6’ in fig. 9).
Regarding claim 29, in the modified system of Khalil, Khalil discloses the pump is positioned at or close to the base of the housing (fig. 11 shows the pump 81 fitting into seat 82, therefore part of the pump is positioned at the base of the housing).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Vogelin (US 20070179439).
Regarding claim 2, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast shield is substantially rigid.  
Vogelin is directed towards a breast pump system (fig. 1) having a breast shield (3 in fig. 1) which is made from a polypropylene, which is a known rigid material (paragraph 62).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield of modified Khalil to be made from polypropylene for the purpose of enabling the shield to be sterilized (paragraph 62).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Rigert (US 20180028733).
Regarding claim 3, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Further, the breast shield of Khalil appears capable of rotating smoothly around a nipple inserted into the nipple tunnel since the claim does not require the shield to be fully attached during rotation; however, modified Khalil does not explicitly teach or disclose the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast.
Rigert teaches a breast shield system (1 in fig. 1) for a breast pump which comprises a shield (10 in fig. 2).  Rigert further teaches that the shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast (paragraph 15 discloses that the shield can be rotated to determine the optimal level of comfort for a user depending on breast size and shape; the examiner notes that the shield of Rigert is capable of rotating smoothly since fig. 2 shows the interior of the shield is smooth and the size of the nipple relative to the nipple tunnel is not defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield of modified Khalil to be configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast for the purpose of finding the optimal position for the user’s breast shape and size.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Guthrie (US 20160220745).
Regarding claim 9, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses that the housing is configured to couple to the breast shield via a securing lip and flange arrangement (paragraph 48).  However, modified Khalil does not explicitly teach or disclose the housing is configured to slide onto the breast shield, when the breast shield has been placed onto a breast, using guide members.
Guthrie is directed to a breast pump system (fig. 2A) having a breast shield (201 in fig. 2A) coupled to a housing (204 in fig. 2A) via a variety of detachable mechanisms including a threaded attachment (paragraph 39).  The examiner notes that this threaded attachment would enable the breast shield to attach to the housing in a sliding manner since the term “sliding” is interpreted to mean “to move smoothly along a surface” using the threads as guide members.  Accordingly, the prior art references teach that it is known that securing lip/flange and threads are elements that are functional equivalents for providing for a detachable connection. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted a securing lip/flange for threads. The substitution would have resulted in an equivalent breast shield functionally capable of being engaging and disengaging from the housing. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Miller (US 20160325031).
Regarding claim 10, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Further Khalil appears capable of only having the breast shield and milk container be removed during normal use or normal disassembly (paragraphs 48 and 49 disclose that the shield is made from an elastic material which can be manipulated to remove the securing lip from the housing; paragraph 69 discloses the milk collection container is releasably connected to the housing).  However, modified Khalil does not explicitly teach or disclose the breast pump device includes only two parts that are directly removable from the housing in normal use or normal dis-assembly: the breast shield and the milk container.
Miller teaches a breast pump system (fig. 3A) in which the breast shield and milk container are capable of being disconnected from the rest of the system (paragraph 29).  Since Miller teaches that only these components need cleaning (paragraph 29), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Khalil to include only two parts that are directly removable from the housing in normal use or normal dis-assembly: the breast shield and the milk container, for the purpose of enabling easy cleaning of the shield and container. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Phillips (US 20160296682).
Regarding claim 15, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Although it appears based on fig. 11 of Khalil that the container would be rigid, modified Khalil does not explicitly teach or disclose this limitation. 
Phillips teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is substantially rigid (paragraph 57 discloses the container being made from Tritan; pg. 21 of Applicant’s specification discloses that Tritan is a polycarbonate material, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to be made of Tritan for the purpose of enabling the container to maintain its strength when a vacuum is applied, as taught by Phillips (paragraph 57).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Thompson (US 7662018).
Regarding claim 16, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses that the milk container is configured to attach to a lower part of the housing (fig. 9).  Khalil further appears to disclose the milk container forms a flat bottomed base for the device (figs. 9-11); however, modified Khalil does not explicitly teach this limitation.
Thompson teaches a system (fig. 4) having a milk container (30 in fig. 4) which has a lower surface which is flat (38 in fig. 5) and provides a base that enables the entire system to stand upright (fig. 5; 5:28-34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to have a lower surface that is flat and provides a base that enables the entire system to stand upright since Thompson teaches that this arrangement is advantageous as it allows the system to be placed on a table (5:28-34).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Guthrie (US 20160220743), hereinafter referred to as “Guthrie ‘743”.
Regarding claim 21, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Khalil further discloses the top of the container includes an optically clear region (paragraph 69 discloses the container is transparent in its entirety).  However, modified Khalil does not teach or disclose the top is aligned below one or more light emitters positioned in the base of the housing.
Guthrie ‘743 teaches a breast pump system (fig. 8) having a milk collection container (810 in fig. 8) and a housing (808 in fig. 8).  Guthrie ‘743 further teaches that the system can include a sensor subsystem comprising at least one light emitter (603 in fig. 6a) to emit a light to at least one light detector (604 in fig. 6a; paragraph 63) for the purpose of calculating milk volume (paragraph 63).  Guthrie ‘743 further teaches that this sensor subsystem may be placed in the base of the housing so it is aligned with the top of the milk container (fig. 8).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Khalil to include the light emitter and light detector in the base of the housing, as taught by Guthrie ‘743, for the purpose of calculating expressed milk volume.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Makower (US 20160206794) hereinafter referred to as “Makower ‘794”.
Regarding claim 26, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a visual and/or haptic indicator that indicates whether milk is flowing or not flowing into the milk container.
Makower ‘794 teaches a similar breast pump system (100 in fig. 1) having a visual indicator that indicates whether milk is flowing or not flowing into the milk container (250 in fig. 6; paragraph 163 discloses that the display which visually indicates the volume and flow rate of the milk being expressed which is indicative of whether milk is flowing or not flowing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Khalil to be capable of displaying volume and flow rate, as taught by Makower ‘794.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
	 Regarding claim 27, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a visual and/or haptic indicator that indicates if the pump is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the milk container above its base is increasing above a threshold rate of increase.
Makower ‘794 teaches a similar breast pump system (100 in fig. 1) having a visual indicator (display 250 in fig. 6) that indicates if the pumping mechanism is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the container above its base is increasing above a threshold rate of increase (the examiner notes the threshold rate of increase has not been defined; as such, paragraph 163 discloses that the display displays a quantity of liquid in the container, i.e. volume of milk volume having been expressed, and paragraph 247 discloses that the display displays this information in real-time - indicating that the display is functionally capable of indicating if the pump is operating correctly based on the quantity of liquid if the container is increasing above a threshold rate of increase as a user would be able to view the data displayed to determine what the rate of increase is). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Khalil to be capable of displaying volume and flow rate in real-time, as taught by Makower ‘794.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, and further in view of Tanaka (US 20170035951).
Regarding claim 28, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump comprises a piezo air pump system.
Tanaka teaches a breast pump system (fig. 1) which utilizes a piezoelectric pump to drive suction (15 in fig. 1; paragraph 33). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the air pump of Khalil to be a piezo air pump. This modification would provide the added advantage of reducing motor sound typically caused by electric motors, as taught by Tanaka (paragraph 47).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Meyers and in further view of Cudworth, as applied to claim 1 above, in further view of Baker (US 20090281485).
Regarding claim 31, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device makes less than 30dB noise at maximum power and less than 25dB at normal power, against a 20dB ambient noise.
Baker is directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump embodied as a motor (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing and by adding a counter balance to the motor (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to have the device make less than 20 dB of noise during maximum power for the purpose of making the device for discrete and comfortable for the user and others around the user. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.\
Claims 1-7, 9-29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,926,011 in view of Khalil, Makower, Meyers, and Cudworth, and the teachings discussed in the table below. 
Claim 1 of the issued patent discloses all of the claimed limitations of claim 1 of the application except being the device being a self-contained, in-bra wearable device that includes a power charging circuit for controlling the charging of a rechargeable battery; control electronics powered by the rechargeable battery; and the air pumps being powered by the rechargeable battery, the breast shield having a breast flange and nipple tunnel including guide lines running parallel to the sides of the nipple tunnel; and the milk container being configured to be attached and removed from the housing.
Additionally, claim 1 of the issued patent includes additional features not recited in the application claims, thus the patent claim is more specific.  It has been held that the specific invention anticipates the generic invention. See In re Goodman, USPQ2d 2010 (Fed. Cir. 1993).  
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70) having a breast shield (1 in fig. 11) having a flange (12in fig. 6) and a nipple tunnel (13 in fig. 6) and a milk container (7’ in fig. 11) configured to be attached and removed from the housing (paragraph 69).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device having a breast shield with a flange and nipple tunnel and a milk container configured to be attached and removed from the housing, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70).  The modification of the breast shield would enable the shield to interface with the breast and receive the nipple and the modification of the milk container would enable the milk to be collected after expression.
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable), control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34), and a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump and the control electronics to be powered by a rechargeable battery for the purpose of rendering the pump and control electronics operable and to enable the power source to be reused.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference patent to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).

‘355 Claims
'011 Claims
Teaching
1
1
Teachings discussed above.
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as given.
4
30

5
30
 
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9

Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason above.
10
13
 
11
1
 
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '011 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
13
32
 
14
 
Khalil teaches the claimed matter of claim 14, as discussed above. It would have been obvious to have modified the claim of '011 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
13
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
17
24
 
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
25
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '011 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21

 Guthrie ‘743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
22
27
 
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24

 Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the issued claim for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of providing a complete breast pump unit which is optimized in size.
26
15
 
27
 
 Makower teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the issued claim for the same reason as previously given.
28
1
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
10
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.


Claims 1-7, 9-29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,881,766 in view of Khalil, Makower, Meyers, Cudworth, and the teachings below (see table).
Claim 1 of the issued patent discloses all of the claimed limitations of claim 1 except the device being a self-contained, in-bra wearable device that includes a power charging circuit for controlling the charging of the rechargeable battery; control electronics powered by the rechargeable battery; and the pump being powered by the rechargeable battery; the nipple tunnel including guide lines running parallel to the sides of the nipple tunnel.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70).
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable), control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34); a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump and the control electronics to be powered by the rechargeable battery for the purpose of rendering the pump and control electronics operable.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference patent to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'766 Claims
Teaching
1
1
Teaching as discussed above.
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as  given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as  given.
4
7
 
5
27
 
6
27
 
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
9
 
10
11
 
11
1
 
12
13
 
13
1
 
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
1
 
16
6
 
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose optimizing the size of the breast pump system.
18
5
 
19
2
 
20

Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '766 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21

 Guthrie ‘743 teaches all of the claimed matter as discussed above.  It would have been obvious to have modified the patent claim for the same reasons given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '766 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of providing a complete breast pump unit which is optimized in size.
26
22
 
27
22
 
28
18
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30
31
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.


Claims 1-7, 11-12, 14-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 17/181,057 in view of Makower in view of Meyers and in further view of Cudworth, and the teachings in the table below. 
Application 17/181,057 claims all of the claimed limitations in claim 1 of the instant application except in that Application 17/181,057 does not claim a power charging circuit for controlling the charging of the rechargeable battery and the control electronics and pump being powered by the rechargeable battery; a nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Makower is directed towards a substantially similar breast pump device (fig. 1b) which has a housing (main body 34 in fig. 1a) that includes a battery (battery 48 in fig. 14a) capable of being recharged (paragraph 151 teaches that the battery can be recharged) and operable to power the control electronics (controller 52 in fig. 14a; paragraph 12 teaches the battery is electrically connected to the controller) and the pump (drivers 46 and 44 in fig. 14a; paragraph 12 teaches the battery is electrically connected to the pump).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the power source recited in claim 1  of Application 17/181,057 to be a rechargeable battery which powers the control electronics and pump, as taught by Makower.  The modification of the rechargeable battery coupled to the pump and control electronics would provide the added benefit of enabling the system to be used without being plugged into an AC source and would allow the battery to be reused.  
 Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference application claim to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the motor (9:50-52).
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).

355 Claims
'057 Claims
Teaching
1
1
Teachings as discussed above
2
3
 
3
6
 
4
7
 
5
8
 
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
9
 
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
11
11
 
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '057 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
12
 
16
14
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
15
 
20
 
 Khalil teaches the claimed matter of claim 20 as discussed above.  It would have been obvious to have modified the claim of ‘057 for the purpose of enabling the container to fluidically attach to the shield and to prevent milk from being suctioned out of the container.
21
 
Guthrie '743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '057 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
28
19
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
28
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.


This is a provisional nonstatutory double patenting rejection.

Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,397 in view of Chang. 
Application 17/203,397 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,397 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Chang teaches a substantially similar self-contained breast pump system (breast pump system 10 in fig. 1A) having a breast shield (flange 14 in fig. 1A) attached to a housing (housing 12 in fig. 1A).  Chang also further teaches that the breast shield is configured to attach to the housing using one or more magnets (paragraph 108 discloses the shield uses magnets 118 attached to the shield to determine if the shield is properly attached to the housing).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified claim of the reference application so that the breast shield is configured to attach to the housing using one or more magnets, as taught by Chang, since Chang teaches that this configuration provides a safeguard such that the system will not operate unless all components are not fully connected (paragraph 108).
‘355 Claims
'397 Claims
Teaching
1
1
Chang teaching as discussed above
2
2

3
3

4
4

5
5

6
6

7
7

8
8

9
9

10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28

29
29

30
30

31
31



This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9-12, 14-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/203,384 in view of Cudworth and the teachings below. 
Application 17/203,384 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,384 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'384 Claims
Teaching


1
1
Chang teaching as discussed above


2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as given.


3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as given.


4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.


9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).


12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '384 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.


14
 
Khalil teaches the claimed matter of claim 14, as discussed above. It would have been obvious to have modified the claim of '384 for the purpose of enabling the diaphragm to be replaced and/or cleaned.


15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose optimizing the size of the breast pump system.


18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a non-return valve which prevents milk from exiting the container.


19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).


20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '384 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.


21
9
 


22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '384 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.


23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.


24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a complete breast pump unit which is optimized in size.


26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


27
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.


31
 
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.




This is a provisional nonstatutory double patenting rejection.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,150 in view of Cudworth. 
Application 17/203,150 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,150 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'150 Claims
Teaching
1
1
Chang teaching as discussed above.
2
2
 
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
29
 
30
30
 
31
31



This is a provisional nonstatutory double patenting rejection.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,418 in view of Cudworth. 
Application 17/203,418 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,418 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'418 Claims
Teaching
1
1
Chang teaching as discussed above.
2
2
 
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
29
 Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
30
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16-29 of copending Application No. 17/203,313 in view of Cudworth and the teachings below. 
Application 17/203,313 claims all of the claimed limitations in claims 1-19 and 30 of the instant application except in that Application 17/203,313 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'313 Claims
Teaching
1
1
Chang teaching as discussed above.
2
16
 
3
17
 
4
18
 
5
18
 
6
18
 
7
19
 
8
20
 
9
21
 
10
22
 
11
23
 
12
24
 
13
25
 
14
26
 
15
27
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose optimizing the size of the breast pump system.
18
28
 
19
29

20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '313 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
 
Guthrie '743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '313 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
15
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,292 in view of Cudworth. 
Application 17/203,292 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,292 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'292 Claims
Teaching
1
1
Chang teaching as discussed above.
2
2
 
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29

 Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30
29

31
30
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9-12, 14-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18, 19, and 21-30 of copending Application No. 17/203,259 in view of Cudworth and the teachings below. 
Application 17/203,259 claims all of the claimed limitations in claims 1, 15-21, 24, 26-28, and 30 of the instant application except in that Application 17/203,259 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'259 Claims
Teaching
1
1
Chang teaching as discussed above
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as given.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '259 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
22
 
16
23
 
17
24
 
18
25
 
19
26
 
20
27
 
21
15
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '259 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of providing a complete breast pump unit which is optimized in size.
26
18
 
27
19
 
28
28
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
30
 


This is a provisional nonstatutory double patenting rejection.

Claims 1-7, 8-12, 14-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/203,216 in view of Cudworth and the teachings below. 
Application 17/203,216 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,216 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).

‘355 Claims
'216 Claims
Teaching
1
1
Chang teaching as discussed above
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as given.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '216 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '216 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
6

22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '216 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
 
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.


This is a provisional nonstatutory double patenting rejection.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,179 in view of Cudworth. 
Application 17/203,179 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,179 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).

‘355 Claims
'179 Claims
Teaching
1
1
Chang teaching as discussed above.
2
2
 
3
11
 
4
12
 
5
13
 
6
14
 
7
15
 
8
16
 
9
17
 
10
18
 
11
19
 
12
20
 
13
21
 
14
22
 
15
10
 
16
3
 
17
4
 
18
5
 
19
6
 
20
7
 
21
8
 
22
9
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit. 
30
29
 
31
30



This is a provisional nonstatutory double patenting rejection.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,327 in view of Cudworth. 
Application 17/203,327 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,327 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'327 Claims
Teaching
1
1
Chang teaching as discussed above.
2
2
 
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30
29
 
31
30
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-30 of copending Application No. 17/203,109 in view of Cudworth and the teachings below. 
Application 17/203,109 claims all of the claimed limitations in claims 1-8, 11-15, 19, and 30 of the instant application except in that Application 17/203,109 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
109 Claims
Teaching
1
1
Chang teaching as discussed above
2
20
 
3
21
 
4
22
 
5
22
 
6
22
 
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
8
23
 
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
10
24
 
11
25
 
12
26
 
13
27
 
14
28
 
15
29
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
30
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '109 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
9
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '109 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
19
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,050 in view of Cudworth and the teachings below. 
Application 17/203,050 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,050 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).

‘355 Claims
'109 Claims
Teaching
1
1
Chang teaching as discussed above
2
20
 
3
21
 
4
22
 
5
22
 
6
22
 
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
8
23

9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
11
25
 
12
26
 
13
27
 
14
28
 
15
29
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
30
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '109 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
 
Guthrie '743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '109 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
19
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9-12, 14-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/203,079 in view of Cudworth and the teachings below. 
Application 17/203,079 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,079 does not claim the nipple tunnel that includes guide lines running parallel to the sides of the nipple tunnel.  
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1).  Cudworth further teaches the nipple tunnel includes guide lines parallel to the sides of the nipple tunnel (grooves 12 in fig. 1 are parallel to the left and right sides of the cylindrical portion 3 since the direction of “parallel” is not further defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of the reference claim to include the guide lines parallel to the sides of the nipple tunnel, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).
‘355 Claims
'079 Claims
Teaching
1
1
Chang teaching as discussed above
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as given.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '079 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
16
 
Thompson teaches the claimed matter of claim 16, as discussed on pg. 18.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '079 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
11
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '079 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
31
 
Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.


This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Excepting the double patenting and 112(b) rejections above, claim 8 is allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Khalil fails to teach or disclose the breast shield configured to slide in and out from the housing, together with a diaphragm, on guide members in the breast shield.  
Excepting the double patenting rejections above and the 112(b) rejection above, claim 13 is allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Khalil fails to teach or disclose the diaphragm is a membrane that is seated against a diaphragm holder that is formed as the recess in the rear surface of the housing, the diaphragm deforming in response to changes in air pressure caused by the air pump to create negative air pressure in the nipple tunnel.
Excepting the double patenting and 112(b) rejections above, claim 30 is allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Khalil fails to teach or disclose the pump delivers in excess of 400mBar (40 kPa) stall pressure and 1.5 litres per minute free air flow and is a lightweight air pump that enables the total mass of the breast pump system, unfilled with milk, to be less than 250gm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783